Citation Nr: 1135283	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck/cervical spine disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder.  .  

4.  Entitlement to service connection for residuals of a blood clot to the kidney.  

5.  Entitlement to service connection for gouty arthritis.  

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

7.  Entitlement to an initial disability evaluation greater than 30 percent for post-traumatic stress disorder (PTSD) for the period from June 15, 2009, to March 8, 2010.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and June 2007 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the June 2005 decision, the RO found that new and material evidence had not been received sufficient to reopen claims for service connection for a low back and neck disability.  Later, in a March 2007 statement of the case, the RO found that new and material evidence had been received sufficient to reopen the claim for service connection for a low back disability.  Thereafter, the RO denied the claim on the merits.  Those facts notwithstanding, the preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the June 2007 decision, the RO denied claims of entitlement to service connection for hypertension, residuals of a blood clot on the kidney, gouty arthritis, and TDIU.  

In July 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Finally, in a February 2010 decision, the RO granted entitlement to service connection for PTSD and assigned an initial disability rating.  The Veteran appealed that part of the decision that denied an initial rating in excess of 30 percent prior to March 8, 2010.  That issue is not properly before the Board on appeal and must be remanded for additional consideration by the RO.  

In addition, the issues of entitlement to service connection for a low back disability, a neck/cervical spine disability, hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1986 decision, the RO denied service connection for low back disability and a neck/cervical spine disability.  In an unappealed February 2000 decision, the RO denied reopening the claims.  

2.  Evidence received since the February 2000 decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back and a neck/cervical spine disability.  

3.  A chronic disability manifested by gouty arthritis was not present during active duty service, was initially manifest many years following discharge from service, and the current evidence is against a finding of a relationship between a current disability manifested by gouty arthritis and service.  

4.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to service connection for residuals of a blood clot on the kidney.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the February 2000 RO decision is new and material, and to this limited extent, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  

2.  Evidence received subsequent to the February 2000 RO decision is new and material, and to this limited extent, the claim for service connection for a neck/cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  

3.  The criteria for service connection for gouty arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

4.  The criteria for withdrawal of the substantive appeal for service connection for residuals of a blood clot on the kidney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a February 2007 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim for service connection for gouty arthritis.  The letter was issued prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Here, to the extent applicable, the February 2007 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The RO assisted the Veteran in obtaining private treatment records and records from the Social Security Administration.  VA outpatient treatment records were obtained.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran has not been provided an examination regarding the claim for service connection for gouty arthritis.  However, none is required.  As noted below, the weight of the evidence does not show gouty arthritis or symptoms of such during service or within the first post-service year.  While the evidence shows a current disability manifested by gouty arthritis, it was not shown until many years following discharge.  Other than the Veteran's unsubstantiated contentions, there is no indication that it is related to an event or injury sustained during service.   

With respect to the new and material evidence portion of the present appeal, the Appellant has received sufficient notice describing the criteria to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen the claims.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claims to reopen.  Assistance deficiencies with respect to the underlying claims will be discussed in the REMAND section below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II. Low Back and Neck/Cervical Spine Claims

The Veteran contends that current low back and neck disabilities are the result of two motor vehicle accidents that took place during his active duty service.  The service treatment records document that the first motor vehicle accident occurred in September 1977.  A September 26, 1977 service treatment record reports that he sustained injuries to his neck and lower back area.  He underwent physical therapy and was placed on profile for 30 days.  Seven months later, in April 1978, he was involved in a second motor vehicle accident.  A service treatment record reports that he was stopped and hit by an oncoming vehicle in the rear.  He did not lose consciousness but complained of pain on both sides of the posterior neck with occipital headaches.  The impression was an acute cervical strain.  

A Report of Medical Examination prior to discharge and dated in November 1978 indicated a normal examination of the spine and neck.  However, on a Statement of Medical Condition, filed several days later, the Veteran stated that he had recurrent back and neck pain.  

In January 1986, the Veteran filed a claim seeking service connection for a low back and a neck condition.  He underwent a VA examination in April 1986.  Therein, he reported intermittent low back pain and chronic neck pain ever since the automobile accidents during service.  A physical examination revealed tenderness to the lumbar area.  The neck had essentially full range of motion and no evidence of sensory or neurologic changes.  An x-ray examination did not reveal any abnormalities.  The diagnoses were intermittent low back pain and chronic cervical discomfort.  

In June 1986, the RO denied the claims.  In doing so, the RO determined that the injuries sustained during active duty service were "acute and transitory" and did not result in a chronic disability.  The Veteran filed a notice of disagreement with that decision.  However, following the receipt of a statement of the case, he did not file a substantive appeal.  As such, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In September 1999, the Veteran again claimed entitlement to service connection for a low back and neck disability.  The only evidence submitted was a statement in which the Veteran reiterated that he was injured during active duty and that he continued to suffer from low back and neck problems.  In February 2000, the RO denied reopening the claims.  In doing so, it found that the evidence submitted was duplicative of evidence previously of record.  The Veteran did not appeal that determination and it too became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the unestablished facts necessary to substantiate the claim would be evidence that the injuries sustained in service resulted in chronic disability, evidence of continuity of low back or neck symptomatology since service, or evidence linking a current low back or neck condition to service.  

In February 2005, the Veteran moved to reopen the previously denied claims.  Evidence submitted includes SSA records, VA outpatient treatment records, records from the Atlanta Federal Prison Camp, private treatment records from the Emory University Crawford Long Hospital, and his hearing testimony.  

The SSA determined that the Veteran had not engaged in substantial gainful activity since January 31, 2005, and that he had severe impairments including neck and back problems.  Records relied upon in making that determination were VA outpatient treatment records and Emory University Crawford Long Hospital records.  The Emory University Crawford Long Hospital records, however, pertain to treatment of conditions other than the low back and neck, and, thus, are not relevant.  

VA outpatient treatment records include a 2005 x-ray which revealed partial lumbarization of the first sacral segment.  Records in 2008 describe the Veteran's back and neck pain as "chronic."  A March 2008 record noted the Veteran's complaints of a 20-year history of persistent back pain.  An MRI, dated in March 2010, showed multilevel degenerative changes in the cervical and lumbar spine with varying degrees of stenosis.  During treatment in May 2010, the Veteran reported a 30-year history of chronic low back pain since being hit by an ambulance and being involved in two motor vehicle accidents.  

During the hearing before the undersigned, the Veteran testified that he had continuity of low back and neck symptomatology since the motor vehicle accidents in service.  He reported that he sought treatment for the conditions in the 1980's and 1990's with a private physician but was unable to obtain the treatment records.  (Transcript at 7-8.)  

The Board has reviewed this and other evidence received since the last final denial of the claims and finds that new and material evidence has been received.  The evidence, highlighted above, provides greater detail concerning the in-service motor vehicle accidents, the symptoms the Veteran experienced following the accidents, and continuity of low back and neck symptoms since service.  The contemporaneous VA outpatient treatment records document current complaints of low back and neck symptoms and note his consistent reports that such are due to the motor vehicle accidents during service.  

While the evidence submitted does not include objective medical evidence linking a current low back or neck/cervical spine disability to service, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claims.

Accordingly, the Veteran's claims of entitlement to service connection for low back and neck/cervical spine disabilities are reopened.  However, although the additional evidence is sufficient to reopen the claims, further efforts to assist the Veteran in substantiating the claims must be completed before the Board can consider the claims on the merits.  These efforts are described in the Remand portion of the decision below.  

III.  Gouty Arthritis

The Veteran alleges that a current disability manifested by gouty arthritis is due to running in service or generally, to the physical demands placed upon him during active duty service.  (Transcript at 13.)  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

The Board has considered the Veteran's testimony and other statements and evidence of record, but finds, however, that the preponderance of the evidence is against the claim.  First, the service treatment records do not show complaints or treatment for gouty arthritis, note any gout affecting the hands or feet, or include x-ray or other laboratory findings of gouty arthritis.   Rather, his service discharge examination was silent for any complaints or findings of gouty arthritis.  Moreover, the VA examination in 1986 conducted in conjunction with the claim for a low back or cervical spine disability did not include any findings of gouty arthritis.  Indeed, the Veteran acknowledges that gouty arthritis was not manifest during service but was first diagnosed in 2004.  (See Transcript at 12.)  

The private and VA outpatient treatment records show episodic treatment for gout.  For instance, a March 2005 VA outpatient treatment record noted that a recent exacerbation of gout appeared resolved and that the Veteran was to continue using allopurinol.  A July 2008 treatment note shows treatment for gouty arthritis affecting the Veteran's hand.  

What these records do not show, however, is any relationship between a current disability and the Veteran's active duty service.  The Board has considered the Veteran's current contentions in this regard; however, even he is unsure of the relationship between gout and service.  (See Transcript at 13.)  

In sum, the weight of the probative evidence is against the claim.  Since the preponderance of the evidence is against the claim for service connection, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

IV.  Issue Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2010.  During the hearing, he indicated that he wanted to withdraw the issue of entitlement to service connection for residuals of a blood clot on the kidney.  Therefore, as the appellant has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a low back disability is reopened and, to this extent, the appeal is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for a neck/cervical spine disability is reopened and, to this extent, the appeal is granted.  

Entitlement to service connection for gouty arthritis is denied.  

The appeal of the claim of entitlement to service connection for residuals of a blood clot on the kidney is dismissed.  



REMAND

While the Board herein is reopening the claims for service connection for a low back and a neck/cervical spine disability, it nevertheless finds that additional development is warranted prior to a decision on the merits.  

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claims for benefits.  While he has been afforded a VA examination with respect to other claims, he has never been afforded an examination to provide evidence as to the most likely etiology of any current low back and cervical spine disability.  Rather, the RO, in denying the claims, concluded that the injuries sustained during service were "acute and transitory" and did not result in permanent disability.  The Board, however, is precluded from exercising independent medical judgment.  As such, these matters must be remanded for a VA opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

As stated before, here, the service treatment records document an in-service injury to the low back and neck.  The Veteran describes current low back and neck disabilities, and VA outpatient treatment records note impressions of chronic or persistent low back and neck/cervical spine pain.  He has not been afforded a VA examination in connection with the claims and there remains insufficient competent medical evidence on file to establish a nexus between service and the Veteran's current disabilities.  As such, an examination is required.  

Similarly, as regards the claim for service connection for hypertension, during the hearing before the undersigned the Veteran alleged that hypertension was secondary to service-connected PTSD.  In this respect, service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  This theory of entitlement has yet to be considered by the RO.  In addition, while the Veteran has a current diagnosis of hypertension, there is no competent evidence addressing whether such is related to active duty service.  As such, this matter must be remanded for a VA examination.   

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2010).

As to the claim for TDIU, under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Here, at the time the Veteran filed his initial claim seeking entitlement to TDIU he was not service-connected for any disability.  As such, the RO found that he did not meet the criteria for TDIU.  At present, the Veteran is in receipt of a 70 percent disability rating for PTSD.  He presented evidence indicating that he is considered disabled and unemployable by Social Security Administration (SSA) standards.    The Board notes, however, that while the SSA findings are certainly pertinent to the appeal, VA uses a different evidentiary standard when determining entitlement to TDIU.  See generally Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Unfortunately, while the Veteran's VA outpatient treatment records document his treatment for PTSD, they do not address whether the disability renders him unable to secure or follow a substantially gainful occupation.  As such, remand is required in order to obtain a medical opinion as to the effect of the service-connected disability on his ability to maintain employment.  

Finally, and as noted in the Introduction, in February 2010, the RO granted entitlement to service connection for PTSD.  An initial 30 percent disability rating was assigned, effective June 15, 2009.  In April 2010, the RO granted a 70 percent rating, effective March 8, 2010.  In correspondence received in April 2010, the Veteran expressed satisfaction with the 70 percent disability rating, but contended that a 70 percent rating was appropriate for the entire period on appeal.  The RO has yet to respond to the Veteran's disagreement with the February 2010 rating decision.  The Board notes that after a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for purposes of obtaining evidence as to the current nature, extent and etiology of the claimed low back and neck/cervical spine disabilities.  Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner should offer an opinion as to whether a (1) low back disability and (2) neck/cervical spine disability
is/are at least as likely as not (i.e., at least a 50 percent probability) a residual of motor vehicle accidents during active duty service.  

In offering such opinion, the examiner should take into consideration not only the service medical records but also any reports of continuity of symptomatology.  

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

a.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to any incident of service.  

b.  The examiner should also express an opinion as to whether it is at least as likely as not that the hypertension was caused or aggravated by PTSD or any other disability that is found to be connected to service.  Any opinion expressed must be accompanied by a complete rationale.  

3.  Schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected disabilities, to include his service-connected PTSD, on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Based on examination findings and other evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, to include his service-connected PTSD.  

In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  

4.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to March 8, 2010.  

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  Then, readjudicate the Veteran's claims properly on appeal.  If the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


